ORDER

PER CURIAM.
AND NOW, this 1st day of August, 2003, there having been filed with this Court by Chadwick Allen Harp his verified *331Statement of Resignation dated June 10, 2003, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Chadwick Allen Harp be and it is hereby accepted and he is disbarred on consent from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.